Matter of Village of Fredonia v Civil Serv. Empls. Assn., Inc., Local 1000, AFSCME, Vil. of Fredonia Unit 6313 of Local 807 (2018 NY Slip Op 02058)





Matter of Village of Fredonia v Civil Serv. Empls. Assn., Inc., Local 1000, AFSCME, Vil. of Fredonia Unit 6313 of Local 807


2018 NY Slip Op 02058


Decided on March 23, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


231 CA 17-01186

[*1]IN THE MATTER OF VILLAGE OF FREDONIA, PETITIONER-APPELLANT-RESPONDENT,
vCIVIL SERVICE EMPLOYEES ASSOCIATION, INC., LOCAL 1000, AFSCME, VILLAGE OF FREDONIA UNIT 6313 OF LOCAL 807, RESPONDENT-RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


HORTON LAW PLLC, ORCHARD PARK (SCOTT P. HORTON OF COUNSEL), FOR PETITIONER-APPELLANT-RESPONDENT.
FESSENDEN, LAUMER & DEANGELO, PLLC, JAMESTOWN (CHARLES S. DEANGELO OF COUNSEL), FOR RESPONDENT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Chautauqua County (Frank A. Sedita, III, J.), entered April 17, 2017 in a proceeding pursuant to CPLR article 75. The order, among other things, dismissed the petition to stay arbitration. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Village of Fredonia v Civil Serv. Empls. Assn., Inc., Local 1000, AFSCME, Vil. of Fredonia Unit 6313 of Local 807 ([appeal No. 2] — AD3d — [Mar. 23, 2018] [4th Dept 2018]).
Entered: March 23, 2018
Mark W. Bennett
Clerk of the Court